Citation Nr: 1109416	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  07-27 913A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus, type II currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased rating for residuals, left upper extremity fragment wound to include the elbow and shoulder (minor), currently evaluated as 20 percent disabling.  

3.  Entitlement to an increased rating for residuals, low back fragment wound, currently evaluated as 10 percent disabling.  

4.  Entitlement to an increased (compensable) rating for residuals, left neck fragment wound.  

5.  Entitlement to an increased (compensable) rating for left tympanic membrane perforation.  

6.  Service connection for lumbar spine degenerative disc disease (DDD).  

7.  Entitlement to service connection for cervical spine spondylosis.  

8.  Entitlement to service connection for left shoulder degenerative arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to September 1970, including combat service in the Republic of Vietnam and his decorations include the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2006 and May 2007 rating decisions of the St. Petersburg, Florida Department of Veterans Appeals (VA) Regional Office (RO).  

The issues of increased rating for residuals, low back fragment wound, left upper extremity fragment wound, left neck fragment wound and service connection for lumbar spine, DDD, cervical spine spondylosis, and left shoulder degenerative arthritis being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, the Veteran has raised the issue of TDIU and it was awarded effective July 2006.  Therefore, the issue of a TDIU is moot and no longer an issue before the Board.  


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus, type II is productive of no more than oral hypoglycemic agent and restricted diet.

2.  The Veteran's left tympanic membrane perforation is currently evaluated at the maximum noncompensable evaluation under Diagnostic Code 6211.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for diabetes mellitus, type II have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.21, 4.124a, DC 7913 (2010).

2.  The criteria for the assignment of a compensable evaluation for the service-connected left tympanic membrane perforation have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.2, 4.7, 4.10, 4.87, Diagnostic Code 6211 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

As for the Veteran's claims for increased ratings, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in August 2006 and May 2008.  The letters fully addressed all notice elements, informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  He was also provided notice with respect to how VA assigns ratings and effective dates.  Thus, with these letters, VA satisfied the remaining notice requirements as to the issues on appeal that were subsequently adjudicated in June 2007 and readjudicated in a June 2009 supplemental statement of the case.  Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The RO associated the Veteran's private treatment records, and VA outpatient treatment records, with the claims file.  Neither the Veteran nor his representative has identified any outstanding evidence.  

The Veteran also underwent VA examinations in November 2006 and May 2009.  The Board finds the above VA examination reports were thorough and adequate upon which to base a decision with regard to the Veteran's increased rating claims.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disabilities under the applicable rating criteria.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal have been met.  38 C.F.R. § 3.159(c) (4).  

In view of the above, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Ratings 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155); 38 C.F.R. Part 4.  

Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).  

Service connection for left ear tympanic membrane perforation was granted by rating decision of July 1971.  A noncompensable rating was granted, effective September 1970.  Service connection for diabetes mellitus, type II, was granted by rating decision of May 2002.  A 20 percent rating was granted for diabetes mellitus, type II, effective July 2001.  These ratings have been in effect since the initial ratings.  

Diabetes Mellitus, type II

The Veteran's diabetes mellitus, type II is currently rated 20 percent disabling.  He claims his diabetes mellitus, type II is more severe than the current evaluation reflects.

Under the applicable rating criteria, evidence that diabetes mellitus requires insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet, warrants a 20 percent rating. 38 C.F.R. § 4.119, DC 7913.  The next higher evaluation, 40 percent, requires evidence of the need for insulin, a restricted diet, and regulation of activities.  Id.  

The medical evidence received during the current appeal clearly illustrates that the Veteran's diabetes mellitus only requires an oral hypoglycemic agent and a restricted diet.

The Veteran had a VA examination in June 2006.  He reported that he got frequent hypoglycemic reactions almost every night.  He had not been hospitalized for either ketoacidosis or hypoglycemia.  He had been on a restricted diet and stated that he had no restrictions as far as activities were concerned for his diabetes mellitus.  For treatment, he took oral medication and was seen by his diabetic provider every three months.  He did get some loss of strength and some tiredness.  Physical examination revealed the Veteran had diabetes mellitus, non-insulin dependent with a history of hypertension and hyperlipidemia.  His fasting blood sugar was 121.  His microalbuminuria was negative.  Hemoglobin A1c was 5.7.  He did not have any kidney disease.  Neurologically, he had peripheral neuropathy in both lower legs and feet.  The impression was non-insulin dependent diabetes mellitus, type II, which according to his hemoglobin A1c, appeared under control.  The Veteran did complain of hypoglycemic reactions.  The examiner stated that the Veteran was retired and the Veteran's diabetes mellitus had no occupational effects.  He was able to perform activities of daily living.  

In July 2007, a medical statement was received from E.T,S., MD.  He related that he had treated the Veteran since 1992.  He also indicated that the Veteran was type II diabetic and was being treated with a restricted diet.  The Veteran was following a program that required no strenuous physical activity.  His medications included oral hypoglycemic agents.  

A May 2009 VA examination showed the Veteran had fluctuating blood sugars in the past few months which showed frequent hypoglycemic events, none requiring hospitalizations.  His medications had been adjusted.  He was not on insulin therapy but it was being considered.  At the time of the examination, he was on oral medication and there were no side effects. He denied hospitalization or surgery, pancreatic trauma, or pancreatic neoplasm.  He reported that he had a restricted diet.  He had no diagnosis of visual impairment, kidney disease, neurologic disease, amputation, or peripheral edema.  He had peripheral neuropathy and erectile dysfunction, said to be a complication of his diabetes.  His hypertension was not a complication of his diabetes.  His daily activities had a moderate effect on exercise, sports, and recreation.  

The evidence does not show, however, that the Veteran's diabetes mellitus is of such severity as to require restriction of his activities.  As requiring insulin and regulation of the Veteran's activities due to his diabetes has not been shown, there is no basis to assign a rating greater than the currently-assigned evaluation of 20 percent at any time during the current appeal.  Therefore, an increased rating for diabetes mellitus, type II is not warranted.  

Left ear tympanic membrane perforation 

The Veteran asserts that he warrants a compensable rating for perforation of the tympanic membrane of the left ear.  He maintains that it affects his hearing and is productive of crackling and whistling on his left side.  

Diagnostic Code 6211 provides a noncompensable (0 percent) rating for perforation of the tympanic membrane.  38 C.F.R. § 4.87 (2010).  A compensable evaluation is not available under the regulation.  

The Veteran underwent a VA examination in November 2006.  It was noted that the Veteran had a history of a tympanic membrane perforation, which had healed.  

The Veteran underwent a VA examination in May 2009.  He complained of constant tinnitus and impaired hearing to low frequency on the ear.  He related he was not taking any treatments.  He had no history of surgery or hospitalization.  He had a history of tinnitus on the left which was constant.  There was no ear pain, vertigo, or dizziness.  There was no history of ear discharge, pruritis, balance or gait problems, or ear infections.  There was no deformity of the auricle or aural polyps.  His left ear tympanic membrane was perforated but it was not immobile.  There was no evidence of middle or inner ear infection.  

The RO assigned the Veteran's noncompensable rating for perforated left tympanic membrane under Diagnostic Code 6211.  Under that diagnostic code, a noncompensable rating is available for perforation of the tympanic membrane.

The aforementioned medical evidence reflects that during the course of the present appeal, the Veteran's service-connected perforated left tympanic membrane has been manifest by a healed tympanic membrane.  As Diagnostic Code 6211 does not provide for a compensable rating, the Board has considered other potentially applicable diagnostic codes.  However, in the absence of otosclerosis, peripheral vestibular disorders, Meniere's syndrome, loss of auricle, malignant neoplasm of the ear, benign neoplasms of the ear, or chronic otitis externa, a compensable rating is not warranted under Diagnostic Codes 6202 through 6210.  The Veteran is already service-connected for tinnitus secondary to left ear tympanic membrane perforation, and a 10 percent rating was awarded.  Left ear hearing loss has already been denied by rating decision if July 1971, as secondary to left ear tympanic membrane perforation.  Therefore, at no point during the period in question has the symptomatology of the Veteran's service-connected perforated left tympanic membrane more nearly approximated the level of disability contemplated in a compensable rating under any of the above-mentioned diagnostic codes.  

Other Considerations

The Board has considered the Veteran's statements that his diabetes mellitus, type II and left ear tympanic membrane perforation are worse.  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify').

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, the Veteran has not been shown to possess the competence to identify a specific level of disability of these disorders according to the appropriate diagnostic codes.

Such competent evidence-concerning the nature and extent of the Veteran's diabetes mellitus, type II and left ear tympanic membrane perforation; has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which the Veteran's diabetes mellitus, type II and left ear tympanic membrane perforation disabilities are evaluated.  

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  In sum, after a careful review of the evidence of record, the Board finds that the benefit of the doubt rule is not applicable and the appeal is not warranted.  

Next, the Board will consider whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating. Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2010), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards." Id.  

The Court recently clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, there has been no showing that the Veteran's disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The evaluation of the Veteran's diabetes mellitus, type II and left ear tympanic membrane perforation were applied to the applicable rating criteria and case law.  As for diabetes mellitus, the applicable criteria provide for higher ratings, and the Board fully explained why the higher ratings were not warranted.  Given that the applicable schedular rating criteria are more than adequate in this instance, the Board need not consider whether the Veteran's diabetes mellitus, type II includes exceptional factors.  

As for left ear tympanic membrane perforation, the Veteran was evaluated under the appropriate diagnostic code which only provided for a noncompensable rating.  Tinnitus, which was a symptom of the disability, was service-connected as secondary to left ear tympanic membrane perforation.  He also claimed hearing loss in the left ear as secondary to the left ear condition, and it was denied.  The evidence showed that the Veteran's left ear tympanic membrane perforation did not have a marked interference with employment or frequent periods of hospitalization.  The Veteran is retired and the medical evidence of record has shown that there was no period of hospitalization which was required as a result of his left ear tympanic membrane perforation.  Referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted for either disability.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased rating for diabetes mellitus, type II, is denied.  

A compensable rating for left ear tympanic membrane perforation, status post TKR is denied.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

The Veteran's claims for service connection for lumbar spine, DDD, cervical spine spondylosis, and left shoulder degenerative arthritis, were all claimed as secondary to service-connected disabilities, based on aggravation.  

By rating decision of December 2006, the aforementioned disabilities were deferred by the RO until a duty to assist letter based on secondary service connection due to aggravation was sent to the Veteran and also a VA examination and medical opinion was to be scheduled with regard to the above cited three issues.  The duty to assist letter was sent later that month.  The letter stated what was necessary for a service connection claim based on aggravation.  The requirements for secondary service connection based on aggravation was mischaracterized.  In April 2007, the Veteran underwent a VA examination of the cervical spine and left shoulder.  The Veteran's lumbar spine was not examined.  The examiner stated that he selectively reviewed the Veteran's claims folder.  The examiner stated that the Veteran's left shoulder and cervical spine conditions were not related to the Veteran's gunshot wounds of the left upper extremity.  He did not give a rationale for his findings.  He also did not make any findings or give an opinion on whether the nonservice-connected conditions (lumbar spine, DDD, cervical spine spondylosis, and left shoulder degenerative arthritis) were aggravated by the Veteran's service-connected disabilities.  

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  Each disability must be considered from the point of view of the Veteran working or seeking work. If a diagnosis is not supported by the findings on the examination report or if the report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for rating purposes. See 38 C.F.R. § 4.2 (2010).  In this case, the examinations for service connection based on aggravation were inadequate for rating purposes.  

In this case, the Board concludes that an adequate VA examination and opinion must be obtained in this case to determine whether the nonservice-connected conditions (lumbar spine, DDD, cervical spine spondylosis, and left shoulder degenerative arthritis) are related to service or were caused or aggravated by his service-connected fragment wounds of the low back, neck, elbow and minor shoulder disabilities.  38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  That regulation permits service connection not only for disability caused by service-connected disability.  38 C.F.R. § 3.310 (2006).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

The issues of increased ratings for left upper extremity fragment wound to include left elbow and minor shoulder, residuals, low back fragment wound, residuals, and left neck fragment wound are inextricably intertwined with the issues on REMAND and are held in abeyance during the pendency of this REMAND.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the Veteran with the laws and regulations pursuant to 38 C.F.R. § 3.310 in pursuant to aggravation in effect prior to October 2006.  

2.  After associating with the claims folder any pertinent, outstanding records, the RO should arrange for the Veteran to be scheduled for a VA examination to determine the nature and etiology of any currently diagnosed disorder of the lumbar spine, cervical spine, and left shoulder.  All indicated studies should be performed.  After examination and review of the entire claims folder, the examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not that (1)  The Veteran's service-connected residuals, low back fragment wounds, or chronic residuals related thereto, caused or aggravated DDD of the lumbar spine disorder; (2) that the Veteran's service-connected residuals, neck fragment wounds, or chronic residuals related thereto, caused or aggravated cervical spine spondylosis; and (3) that the Veteran's service-connected residuals, left upper extremity fragment wounds, to include left elbow and shoulder or chronic residuals related thereto, caused or aggravated left shoulder degenerative arthritis.  

The examiner must also state whether it is at least as likely as not that the Veteran's low back, cervical spine and/or left shoulder disability is related or had its onset in service, to include the Veteran's decorated Vietnam combat service.

The claims file must be made available to the examiner for review and the examiner should indicate in his/her report whether or not the claims file was reviewed.  A rationale for any opinion expressed should be provided.  If the requested opinion cannot be made without resort to speculation, the examiner must state as such and specifically provide rationale as to why an opinion cannot be provided without resort to speculation.  

3.  Then after taking any additional action deemed warranted, including further VA examinations, readjudicate the claims.  If any such action does not resolve the claims, the RO shall issue the Veteran a Supplemental Statement of the Case.  Then, the case should be returned to the Board, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


